LAW OFFICES OF
THOMAS F. LIOTTI, LLC

600 OLD COUNTRY ROAD - SUITE 530
GARDEN CITY, NEW YORK 11530
TELEPHONE: (516) 794-4700
FACSIMILE: (516) 794-2816
WEBSITE: www.tliotti.com
THOMAS F. LIOTTIs

LUCIA MARIA CIARAVINO* JEAN LAGRASTA
ELLEN LUXMORE
*Also Admitted in CT Paralegals
December 5, 2019
Sent Via ECF

Hon. Steven I. Locke

United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: D’Amato v. D’Amato, et al
Case Number: 2:19-cv-01398

Your Honor:

Pursuant to your individual rules, Rule 4(A)(i) and (ii) thereof, and those of Judge
Azrak’s individual rules, 1V(A)(10) for non-dispositive motions, I am respectfully requesting
leave to withdraw as plaintiffs counsel since Mrs. D’Amato has stated that she will be pro se in
this litigation and all other matters in which I had been her counsel and/or her advisor/consultant.
As of October 25, 2019 Mrs. D’Amato has directed me to take no further action on her behalf.
Thank you.

Respectfully,
Thomas F. Liotti

TFL:el

ce: Katuria D’ Amato (via CRRR, regular mail and e-mail)
All defense counsel (via ECF)

 

~+Frellow, American Board of Criminal Lawyers
